                                   1

                                   2                            UNITED STATES DISTRICT COURT
                                   3                          NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5       ASMEROM GEBRESELASSIE,                      Case No. 16-cv-06195-WHO (PR)

                                   6
                                                      Petitioner,
                                                                                       ORDER DENYING PETITION FOR
                                   7
                                                v.                                     WRIT OF HABEAS CORPUS
                                   8       SCOTT FRAUENHEIM,

                                   9
                                                      Respondent.

                                  10

                                  11                                      INTRODUCTION
                                  12          Petitioner Asmerom Gebreselassie seeks federal habeas relief from his state
Northern District of California
 United States District Court




                                  13   convictions for murder and other crimes on the grounds that he received ineffective
                                  14   assistance of counsel and the trial court made various errors. None of his claims has
                                  15   merit. His petition for habeas relief is DENIED.
                                  16                                       BACKGROUND
                                  17          Gebreselassie shot to death Winta Mehari, his brother Abraham’s wife; Regbe
                                  18   Bahrenegasi, Winta’s mother; and Yonas Mehari, Winta’s brother; while the Mehari
                                  19   family was gathered at Winta’s house on Thanksgiving Day in 2006.1 (Ans., State
                                  20   Appellate Opinion, Dkt. No. 26-24 at 352.)2 He also shot Yehferom Mehari, Winta’s
                                  21   brother, who was wounded but survived. (Id. at 356.) Angesom Mehari, another brother,
                                  22   was seriously injured when he jumped out a window to escape. (Id.) Gebreselassie
                                  23   believed that Winta and her family had murdered Abraham, who had died the preceding
                                  24

                                  25   1
                                        The Mehari and Gebreselassie families, both native to Ethiopia, were very close, “like
                                  26   one family,” and lived in the same apartment complex in Oakland. (Ans., Dkt. No. 26-24
                                       at 353-354.)
                                  27   2
                                        People v. Gebreselassie, Nos. A133350 and A134246, 2015 WL 5146199 (Cal. Ct. App.
                                  28   Sept. 2, 2015), as modified by denial of reh’g (Sept. 25, 2015).
                                   1   March. (Id. at 354.)
                                   2          There was no evidence of foul play in Abraham’s death but Gebreselassie always
                                   3   suspected the Mehari family of murder.3 (Id.) He pressed the police to investigate further,
                                   4   but they declined. (Id.) The Meharis banned Gebreselassie from their house because of
                                   5   his continued accusations against them. (Id. at 355.) They also agreed they would call the
                                   6   police if he ever came to their house again. (Id.) Petitioner testified at trial that Winta
                                   7   “was the most evil wife and the most evil human being on this earth” and the Meharis were
                                   8   the “most evil family in the whole world.” (Ans., Dkt. No. 26-17 at 3864, 3868).
                                   9          At trial, the prosecutor contended that Gebreselassie murdered Winta and the others
                                  10   as revenge for Abraham’s death and that his co-defendant (and brother) Tewodros
                                  11   Gebreselassie helped him first by signaling to him when the Meharis were gathered and
                                  12   second by letting him into their house.4 (Id., Dkt. No. 26-24 at 357.)
Northern District of California
 United States District Court




                                  13          Angesom, Merhawi, and Yehferom Mehari, Winta’s brothers, all testified that they
                                  14   saw Gebreselassie, without provocation, shoot at the family. (Id. at 357-359.) Yehferom
                                  15   testified that Gebreselassie, while wielding two guns, came in saying, “Everybody here
                                  16   killed Abraham, I’m going to kill you.” (Id. at 359.) Evidence was presented that the gun
                                  17   was empty of bullets when the firing stopped. (Id., Dkt. No. 26-15 at 2556.) Gebreselassie
                                  18   testified that he had practiced shooting at a range roughly six or seven times and that he
                                  19   made sure the gun was loaded before he went to the Meharis’ house. (Id., Dkt. No. 26-17
                                  20   at 3549-552.)
                                  21          Gebreselassie testified at trial that he acted in self-defense. (Id.) He came to the
                                  22   Mehari house at Winta’s invitation, which he regarded as suspect, and was attacked by her
                                  23   brothers Yehferom and Merhawi soon after he entered. (Id., Dkt. No. 26-24 at 361-62.)
                                  24   The Meharis fired at him first. (Id. at 362.) He shot to defend himself, he says.
                                  25

                                  26   3
                                        Also, Gebreselassie was worried that Merhawi Mehari, Winta’s brother, a homosexual,
                                  27   was molesting Isaac Gebreselassie, Abraham and Winta’s son.

                                  28
                                       4
                                        On appeal, the judgment as to Tewodros Gebreselassie was reversed and the matter was
                                       remanded to the trial court for further proceedings. (Ans., Dkt. No. 26-24 at 394.)
                                                                                      2
                                   1          This defense was severely undermined. There was no evidence that the Meharis
                                   2   fired a single shot. The second gun found at the scene, the one allegedly used by the
                                   3   Meharis, was registered to Gebreselassie’s brother Mulugeta. (Id. at 357.) Police found it
                                   4   had six live rounds in the magazine, the maximum such a gun could hold, indicating that
                                   5   no shot had been fired. (Id., Dkt. No. 26-15 at 2556.)
                                   6          In 2011, an Alameda County Superior Court jury found Gebreselassie guilty of
                                   7   murder, premeditated attempted murder, and false imprisonment by violence. (Id. at 364.)
                                   8   The jury found true various sentencing allegations. He was sentenced to three terms of life
                                   9   in prison without the possibility of parole, a life term, an indeterminate term of 75 years to
                                  10   life, and a determinate term of 57 years. (Id., Dkt. No. 26-6 at 3136-3141.)
                                  11          Gebreselassie’s attempts to overturn his convictions in state court were
                                  12   unsuccessful. This federal habeas petition followed.
Northern District of California
 United States District Court




                                  13                                   STANDARD OF REVIEW
                                  14          Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
                                  15   this Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  16   custody pursuant to the judgment of a State court only on the ground that he is in custody
                                  17   in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  18   § 2254(a). The petition may not be granted with respect to any claim that was adjudicated
                                  19   on the merits in state court unless the state court’s adjudication of the claim: “(1) resulted
                                  20   in a decision that was contrary to, or involved an unreasonable application of, clearly
                                  21   established Federal law, as determined by the Supreme Court of the United States; or
                                  22   (2) resulted in a decision that was based on an unreasonable determination of the facts in
                                  23   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
                                  24          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state
                                  25   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question
                                  26   of law or if the state court decides a case differently than [the] Court has on a set of
                                  27   materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412–13
                                  28   (2000).
                                                                                      3
                                   1          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the
                                   2   writ if the state court identifies the correct governing legal principle from [the] Court’s
                                   3   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at
                                   4   413. “[A] federal habeas court may not issue the writ simply because that court concludes
                                   5   in its independent judgment that the relevant state court decision applied clearly
                                   6   established federal law erroneously or incorrectly. Rather, that application must also be
                                   7   unreasonable.” Id. at 411. A federal habeas court making the “unreasonable application”
                                   8   inquiry should ask whether the state court’s application of clearly established federal law
                                   9   was “objectively unreasonable.” Id. at 409.
                                  10                                           DISCUSSION
                                  11   I.     Assistance of Trial Counsel
                                  12          Gebreselassie changed counsel five times during the course of his criminal
Northern District of California
 United States District Court




                                  13   proceedings. He also represented himself for a time until the trial court terminated his pro
                                  14   se status, owing to his disruptive behavior.
                                  15          Gebreselassie claims defense counsel Darryl Stallworth rendered ineffective
                                  16   assistance by (i) failing to object to Sergeant Morris’s testimony that he did not believe
                                  17   petitioner’s version of events; (ii) failing to object to the admission of two entries in
                                  18   Winta’s diary; (iii) failing to move for a mistrial; (iv) providing defense strategy and work
                                  19   product to the prosecutor; (v) being unprepared for trial; and (vi) failing to file another
                                  20   motion for a mistrial.
                                  21          These claims were not raised on direct appeal but rather on state collateral review.
                                  22   The state supreme court rejected the claims as untimely. 5 (Ans., Dkt. No. 26-24 at 735.)
                                  23   The state appellate court summarily denied the claims. (Id. at 459.) The state superior
                                  24

                                  25
                                       5
                                         Respondent contends that these claims are procedurally defaulted, the state court having
                                       denied them as untimely. Procedural default can be excused for ineffective assistance of
                                  26   trial counsel claims, if certain conditions are met. Martinez v. Ryan, 566 U.S. 1, 11-12
                                       (2012). In determining whether the conditions are met, the Court must engage in some
                                  27   review of the merits. Trevino v. Thaler, 133 S. Ct. 1911, 1918 (2013) (to excuse
                                       procedural default, the claim of ineffective assistance of counsel must be “substantial”).
                                  28   To simplify matters, I will address the claims on their merits, without considering whether
                                       the claims are procedurally defaulted.
                                                                                      4
                                   1   court denied them as procedurally barred and on the merits. (Id. at 456.) Because the
                                   2   claims were denied on the merits, the deferential AEDPA standard applies. But, even if
                                   3   the claims were reviewed de novo, they would still fail.
                                   4          In order to prevail on a claim of ineffectiveness of counsel, a petitioner must
                                   5   establish that counsel’s performance was deficient, i.e., that it fell below an “objective
                                   6   standard of reasonableness” under prevailing professional norms, Strickland v.
                                   7   Washington, 466 U.S. 668, 687-88 (1984). He must also show that he was prejudiced by
                                   8   counsel’s deficient performance, i.e., that “there is a reasonable probability that, but for
                                   9   counsel’s unprofessional errors, the result of the proceeding would have been different.”
                                  10   Id. at 694. Where the defendant is challenging his conviction, the appropriate question is
                                  11   “whether there is a reasonable probability that, absent the errors, the factfinder would have
                                  12   had a reasonable doubt respecting guilt.” Id. at 695. “The likelihood of a different result
Northern District of California
 United States District Court




                                  13   must be substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (citing
                                  14   Strickland, 466 U.S. at 693).
                                  15          The standards of 28 U.S.C. § 2254(d) and Strickland are “highly deferential . . . and
                                  16   when the two apply in tandem, review is doubly so.” Richter, 562 U.S. at 105 (quotation
                                  17   marks and citations omitted). “The question [under § 2254(d)] is not whether counsel’s
                                  18   actions were reasonable. The question is whether there is any reasonable argument that
                                  19   counsel satisfied Strickland’s deferential standard.” Id.
                                  20          i.     Failure to Object to Morris’s Testimony
                                  21          At trial, Sergeant Morris, who interviewed petitioner after the killings, testified that
                                  22   he did not believe Gebreselassie’s account of the events at the Mehari house.
                                  23   Gebreselassie claims counsel rendered ineffective assistance by failing to object. (Pet.,
                                  24   Dkt. No. 1 at 11.)
                                  25          When presented with a state court decision that is unaccompanied by a rationale for
                                  26   its conclusions, a federal court must conduct an independent review of the record to
                                  27   determine whether the state court decision is objectively reasonable. See Delgado v.
                                  28   Lewis, 223 F.3d 976, 982 (9th Cir. 2000). This review is not de novo. “[W]here a state
                                                                                      5
                                   1   court’s decision is unaccompanied by an explanation, the habeas petitioner’s burden still
                                   2   must be met by showing there was no reasonable basis for the state court to deny relief.”
                                   3   See Harrington v. Richter, 562 U.S. 86, 98 (2011).
                                   4            Gebreselassie has failed to show prejudice. The evidence of guilt was quite strong:
                                   5   Gebreselassie sought revenge for the purported murder of his brother Abraham; he came
                                   6   armed with a gun to the Mehari house, from which he had been barred owing to his
                                   7   hostility toward the family; and Angesom, Merhawi and Yehferom Mehari testified that
                                   8   they saw Gebreselassie, without provocation, fire shots at the family until the gun was
                                   9   empty. On such robust evidence, counsel’s failure to object to Morris’s testimony cannot
                                  10   be thought to constitute ineffective assistance.
                                  11            Under an independent review of the record, the Court concludes that the state
                                  12   court’s rejection of this claim was not objectively unreasonable. Under de novo review,
Northern District of California
 United States District Court




                                  13   the claim fails. The claim is DENIED.
                                  14            ii.    Failure to Object to the Admission of Diary Entries
                                  15            Gebreselassie claims defense counsel rendered ineffective assistance for failing to
                                  16   object to the admission of two entries from Winta’s diary. (Pet., Dkt. No. 1 at 17.) In
                                  17   those entries, which were written after Abraham’s death, Winta expresses her love for
                                  18   Abraham and her concern about his family’s poor treatment of her. (Ans., Dkt. No. 26-17
                                  19   at 3418-3419, 3422-3423.) Before trial, Gebreselassie’s prior counsel, not Stallworth,
                                  20   objected to their admission. The trial court allowed their admission only if Gebreselassie
                                  21   testified that Winta murdered Abraham. He so testified and the entries were admitted.
                                  22   Stallworth objected to the admission of the second diary entry as hearsay. (Id. at 3421,
                                  23   3423.)
                                  24            Their admission was permissible, despite petitioner’s hearsay objections, according
                                  25   to the state appellate court. “[Gebreselassie] all but concedes, however, that the first entry
                                  26   regarding Winta’s feelings about Abraham were [sic] admissible to prove her state of
                                  27   mind, and we agree.” (Id., Dkt. No. 379.) The second was admissible on similar grounds.
                                  28   (Id. at 379-380.)
                                                                                      6
                                   1          The claim regarding the second entry is meritless because Stallworth did in fact
                                   2   object. The claim regarding the first entry shows neither deficient performance nor
                                   3   prejudice. The state appellate court’s approval of its admission forecloses any plausible
                                   4   finding that counsel’s performance was deficient. It is both reasonable and not prejudicial
                                   5   for defense counsel to forgo a meritless objection. See Juan H. v. Allen, 408 F.3d 1262,
                                   6   1273 (9th Cir. 2005). Furthermore, the evidence against Gebreselassie was strong, as
                                   7   detailed above.
                                   8          Under an independent review of the record, the Court concludes that the state
                                   9   court’s rejection of this claim was not objectively unreasonable. Under de novo review,
                                  10   the claim fails. The claim is DENIED.
                                  11          iii.   Failure to Move for a Mistrial
                                  12          The trial court ordered Gebreselassie removed from the courtroom because of his
Northern District of California
 United States District Court




                                  13   disruptive behavior and his failure to follow the court’s instructions. As this happened,
                                  14   petitioner accused the court of “acting like a DA.” (Ans., Dkt. No. 26-14 at 209.) There
                                  15   was a disagreement later, outside the presence of the jury, whether he said “DA.” The
                                  16   prosecutor heard “bitch” or “dick” while the clerk heard “DA.” (Id. at 237.) The
                                  17   prosecutor then said that petitioner “might think DA and bitch are synonymous.” (Id. at
                                  18   240.) Gebreselassie firmly stated that he said “DA.” (Id. at 253.) The trial court later
                                  19   stated that he had said “DA.” (Id. at 258.)
                                  20          Gebreselassie claims Stallworth should have moved for a mistrial based on the
                                  21   prosecutor’s comments. (Pet., Dkt. No. 1 at 22.) He claims that Stallworth refused to do
                                  22   so because he had a close relationship with the prosecutor. (Id. at 24-25.)
                                  23          A defendant’s due process rights are violated when a prosecutor’s conduct “so
                                  24   infected the trial with unfairness as to make the resulting conviction a denial of due
                                  25   process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (citation and internal quotation
                                  26   omitted). Under Darden, the first issue is whether the prosecutor’s conduct was improper;
                                  27   if so, the next question is whether such conduct infected the trial with unfairness. Tan v.
                                  28   Runnels, 413 F.3d 1101, 1112 (9th Cir. 2005).
                                                                                     7
                                   1           Habeas relief is not warranted here. Counsel likely thought a mistrial motion
                                   2   based on prosecutorial misconduct would have been futile. It is not plausible that the
                                   3   prosecutor’s comment deprived Gebreselassie of a fair trial. The statement was made
                                   4   outside the presence of the jury. And the weight of the evidence against him, as detailed
                                   5   above, weighs firmly against any finding of prejudice. Counsel likely thought any motion
                                   6   would be denied. It is both reasonable and not prejudicial for defense counsel to forgo a
                                   7   meritless objection. See Juan H., 408 F.3d at 1273.
                                   8          Under an independent review of the record, the Court concludes that the state
                                   9   court’s rejection of this claim was not objectively unreasonable. Under de novo review,
                                  10   the claim fails. The claim is DENIED.
                                  11          iv.    Providing Defense Strategy and Work Product to Prosecutor
                                  12          Gebreselassie claims Stallworth rendered ineffective assistance by providing the
Northern District of California
 United States District Court




                                  13   defense’s strategy and work product to the prosecutor. (Pet., Dkt. No. 1 at 26.) He bases
                                  14   this claim on the following. For a while, Gebreselassie represented himself at trial, with
                                  15   Stallworth acting as advisory counsel. After he had been removed from the courtroom for
                                  16   disruptive behavior, Stallworth asked the court whether he would represent petitioner
                                  17   temporarily or permanently. Such clarification was important “because I would have a
                                  18   different defense in a number of different areas.” (Ans., Dkt. No. 26-14 at 236.) When
                                  19   asked to comment, the prosecutor said her only concern, “and I think Mr. Stallworth has
                                  20   dealt with the issue based on the research he has done, is that the distinctions in the
                                  21   defenses could cause a potential issue with regard to continuing the trial without a
                                  22   mistrial.” (Id. at 237.)
                                  23          Habeas relief is not warranted here. It is not plausible to infer, based on the
                                  24   prosecutor’s comment, that Stallworth gave Gebreselassie’s defense strategy and work
                                  25   product to the prosecutor. A more likely reading is that the prosecutor was echoing
                                  26   Stallworth’s concerns. She knew the strategies would be different because she heard
                                  27   Stallworth announce in court that very fact. She also knew that a clash of defenses might
                                  28   lead to concerns about the fairness of the trial. Gebreselassie’s claim lacks merit. Other
                                                                                      8
                                   1   than his jaundiced interpretation of the prosecutor’s comments, he provides no evidence
                                   2   for this claim.
                                   3          Under an independent review of the record, the Court concludes that the state
                                   4   court’s rejection of this claim was not objectively unreasonable. Under de novo review,
                                   5   the claim fails. The claim is DENIED.
                                   6          v.      Lack of Preparedness
                                   7          Gebreselassie claims that Stallworth rendered ineffective assistance because he was
                                   8   not prepared for trial and knew nothing about the case. (Pet., Dkt. No. 1 at 28.) With two
                                   9   exceptions, his allegations are conclusory and generalized complaints about a lack of
                                  10   preparedness.6 Rather than posing general allegations, a federal habeas petition “is
                                  11   expected to state facts that point to a real possibility of constitutional error.” Mayle v.
                                  12   Felix, 545 U.S. 644, 655 (2005) (internal quotation marks and citation omitted).
Northern District of California
 United States District Court




                                  13   Conclusory allegations are not sufficient.
                                  14          His specific allegations are that Stallworth did not ask co-defendant Tewodros
                                  15   Gebreselassie any questions and did not consult with petitioner before trial, thereby
                                  16   depriving petitioner of representation at a critical stage of trial.
                                  17          The first claim is refuted by the record. Stallworth did ask Tewodros questions.
                                  18   (Ans., Dkt. No. 26-17 at 977-978.) Gebreselassie also fails to detail what questions should
                                  19   have been asked, what information would have been elicited by such questions, nor how
                                  20   such information would have affected the trial.
                                  21          The second claim is conclusory. Gebreselassie does not state what information
                                  22   Stallworth would have obtained at such meetings, nor how such information would have
                                  23   been useful at trial.
                                  24          Furthermore, the trial court made explicit findings about Stallworth’s preparedness.
                                  25   During the trial, the court required the prosecution, on a daily and weekly basis, to provide
                                  26
                                  27   6
                                        For example, Gebreselassie says that Stallworth could answer only 1 of 15 questions
                                  28   about the case petitioner put to him. (Pet., Dkt. No. 1 at 28.) He does not state what these
                                       questions were or how Stallworth’s alleged inability to answer them affected the trial.
                                                                                       9
                                   1   counsel with a list of the next day’s witnesses and a prediction for when the case-in-chief
                                   2   would conclude. The court noted Stallworth spent a considerable amount of time visiting
                                   3   his client in jail:
                                   4
                                               the Court further takes judicial notice of all the weekend days Mr. Stallworth
                                   5           went to the jail, consulted with [Gebreselassie] through – and the Court
                                               knows this because the court appointed records the Court had to review and
                                   6           sign off on during the entirety of the trial were given to the Court. The Court
                                   7           reviewed those records and they indicated that Mr. Stallworth went to the jail
                                               on the weekends in addition to in court appearances. There is no specificity
                                   8           in the allegation made that [Gebreselassie] didn’t have an adequate
                                               opportunity to consult with the attorneys.
                                   9
                                       (Ans., Dkt. No. 26-18 at 667.)
                                  10
                                               Under an independent review of the record, the Court concludes that the state
                                  11
                                       court’s rejection of this claim was not objectively unreasonable. Under de novo review,
                                  12
Northern District of California




                                       the claim fails. The claim is DENIED.
 United States District Court




                                  13
                                               vi.     Failure to File Another Mistrial Motion
                                  14
                                               Gebreselassie wanted counsel to file another motion for a mistrial, this one based on
                                  15
                                       the trial court’s alleged misconduct. He alleges that the trial judge’s “body language”
                                  16
                                       improperly influenced the jury and that the court’s “ridiculing and badgering” of him
                                  17
                                       constituted misconduct. Counsel declined to file such a motion, which Gebreselassie
                                  18
                                       regards as ineffective assistance. (Pet., Dkt. No. 1 at 31.) At a hearing on a motion to
                                  19
                                       change counsel, Gebreselassie moved on his own for a mistrial on the grounds of trial
                                  20
                                       court misconduct. The motion was denied. (Id. at 34.)
                                  21
                                               Habeas relief is not warranted here. Stallworth likely did not file such a motion
                                  22
                                       because he knew it to be futile. Because a later motion based on such grounds was denied,
                                  23
                                       it is clear that Stallworth’s declination made no difference. With this in mind, Stallworth’s
                                  24
                                       performance cannot be thought deficient or prejudicial.
                                  25
                                               Under an independent review of the record, the Court concludes that the state
                                  26
                                       court’s rejection of this claim was not objectively unreasonable. Under de novo review,
                                  27
                                       the claim fails. The claim is DENIED.
                                  28
                                                                                      10
                                   1   II.    Assistance of Appellate Counsel
                                   2          Gebreselassie claims appellate counsel rendered ineffective assistance by failing to
                                   3   raise the following six claims: (i) he was denied the right to be tried by jurors of his
                                   4   choice; (ii) the trial court abused its discretion; (iii) he was denied the right for compulsory
                                   5   process to obtain witnesses; (iv) the trial court refused to allow him to recall certain
                                   6   witnesses; (v) the prosecutor presented false testimony; and (vi) the trial court was biased.
                                   7          Respondent contends that these claims should be dismissed as procedurally
                                   8   defaulted, the state supreme court having denied the claims as untimely. I agree.
                                   9          These claims were not raised on direct appeal, but rather by way of state habeas
                                  10   petitions. The state supreme court’s decision reads in full as follows: “The petition for
                                  11   writ of habeas corpus is denied. (See In re Robbins (1998) 18 Cal. 4th 770, 780 [courts
                                  12   will not entertain habeas corpus claims that are untimely].)” (Ans., Dkt. No. 26-24 at 735.)
Northern District of California
 United States District Court




                                  13          A.     Procedural Default
                                  14                 1.     Procedural Default Principles
                                  15          Federal habeas relief is barred on grounds of procedural default if a state denied
                                  16   claims because a petitioner failed to comply with the state’s requirements for presenting
                                  17   them. Coleman v. Thompson, 501 U.S. 722, 731-32 (1991). The state’s grounds for
                                  18   denying the claim “must be independent of the federal question and adequate to support
                                  19   the judgment.” Id. at 729. A state procedural bar is “adequate” if it is “clear, consistently
                                  20   applied, and well-established at the time of the petitioner’s purported default.” Calderon v.
                                  21   U.S. Dist. Ct. (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996) (quoting Wells v. Maass, 28 F.3d
                                  22   1005, 1010 (9th Cir. 1994)).
                                  23          The state carries the initial burden of adequately pleading “the existence of an
                                  24   independent and adequate state procedural ground as an affirmative defense.” Bennett v.
                                  25   Mueller, 322 F.3d 573, 586 (9th Cir. 2003). If the state meets this requirement, the burden
                                  26   then shifts to the petitioner “to place that defense in issue,” which the petitioner may do
                                  27   “by asserting specific factual allegations that demonstrate the inadequacy of the state
                                  28   procedure, including citation to authority demonstrating inconsistent application of the
                                                                                      11
                                   1   rule.” Id.
                                   2          When the Ninth Circuit has determined that a rule is adequate, the petitioner then
                                   3   must cite cases “demonstrating subsequent inconsistent application” to meet his burden
                                   4   under Bennett. King v. LaMarque, 464 F.3d 963, 967 (9th Cir. 2006). If the petitioner
                                   5   meets this burden, “the ultimate burden” of proving the adequacy of the state bar rests with
                                   6   the state, which must demonstrate “that the state procedural rule has been regularly and
                                   7   consistently applied in habeas actions.” Bennett, 322 F.3d at 586.
                                   8          To overcome a claim of procedural default, petitioner must establish either
                                   9   (1) cause for the default, and prejudice, or (2) that failure to consider the defaulted claims
                                  10   will result in a “fundamental miscarriage of justice.” Harris v. Reed, 489 U.S. 255, 262
                                  11   (1989). To show cause for a procedural default, the petitioner must “show that some
                                  12   objective factor external to the defense impeded” his efforts to comply with the state
Northern District of California
 United States District Court




                                  13   procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986). For cause to exist, the
                                  14   external impediment must have prevented the petitioner from raising the claim. See
                                  15   McClesky v. Zant, 499 U.S. 467, 497 (1991). To show prejudice, a petitioner bears “the
                                  16   burden of showing not merely that the errors [complained of] constituted a possibility of
                                  17   prejudice, but that they worked to his actual and substantial disadvantage, infecting his
                                  18   entire [proceeding] with errors of constitutional dimension.” White v. Lewis, 874 F.2d 599,
                                  19   603 (9th Cir. 1989) (citing United States v. Frady, 456 U.S. 152, 170 (1982)). If the
                                  20   petitioner fails to show cause, the court need not consider whether the petitioner suffered
                                  21   actual prejudice. Engle v. Isaac, 456 U.S. 107, 134 n.43 (1982).
                                  22          To show a “fundamental miscarriage of justice,” a petitioner must show that the
                                  23   constitutional error of which he complains “has probably resulted in the conviction of one
                                  24   who is actually innocent.” Bousley v. United States, 523 U.S. 614, 623 (1998) (citing
                                  25   Murray, 477 U.S. at 496). “Actual innocence” is established when, in light of all the
                                  26   evidence, “it is more likely than not that no reasonable juror would have convicted [the
                                  27   petitioner].” Id. at 623 (quoting Schlup v. Delo, 513 U.S. 298, 327-28 (1995)). “‘[A]ctual
                                  28   innocence’ means factual innocence, not mere legal insufficiency.” Id. A petitioner can
                                                                                     12
                                   1   make a showing of “actual innocence” by presenting the court with new evidence that
                                   2   raises a sufficient doubt as “to undermine confidence in the result of the trial.” Schlup, 513
                                   3   U.S. at 324.
                                   4                  2.    Analysis
                                   5          Respondent has carried the initial burden of adequately pleading the existence of an
                                   6   independent and adequate state procedural ground as an affirmative defense. As
                                   7   respondent points out, the state supreme court denied Gebreselassie’s habeas application as
                                   8   untimely with a citation to In re Robbins. The United States Supreme Court has held that
                                   9   California’s timeliness rule, as announced in In re Robbins, is an adequate and independent
                                  10   state ground for the denial of federal habeas corpus relief. Walker v. Martin, 562 U.S. 307,
                                  11   310, 312, 316-21 (2011).
                                  12          Gebreselassie has not met his burden “to place that defense in issue.” Bennett, 322
Northern District of California
 United States District Court




                                  13   F.3d at 586. He has not asserted any “specific factual allegations that demonstrate the
                                  14   inadequacy of the state procedure.” Id. Accordingly, his claims of ineffective assistance
                                  15   of appellate counsel are procedurally defaulted.
                                  16          To overcome this procedural default bar, Gebreselassie must establish either cause
                                  17   and prejudice, or that a failure to consider his claims will result in a fundamental
                                  18   miscarriage of justice. Harris, 489 U.S. at 262. He has not established cause. Rather than
                                  19   articulating reasons showing that some objective factor external to the defense impeded his
                                  20   ability to comply with state procedure, he declares that appellate counsel was ineffective
                                  21   for failing to raise these claims. Ineffective assistance of appellate counsel does not excuse
                                  22   the failure to show cause. Davila v. Davis, 137 S. Ct. 2058, 2065 (2017). Because he has
                                  23   not shown cause, the Court need not determine whether he suffered prejudice. Isaac, 456
                                  24   U.S. at 134 n.43.
                                  25          Nor has Gebreselassie shown that a failure to consider the merits of his claims will
                                  26   result in a miscarriage of justice. There was substantial evidence of guilt, as discussed
                                  27   above. Gebreselassie’s own testimony establishes that he hated the Meharis and blamed
                                  28   them for Abraham’s death; he went to their house while armed with a gun, a gun he made
                                                                                     13
                                   1   sure to fully load before he arrived; and he fired shots at them. His self-defense
                                   2   contentions were heavily undercut at trial. In sum, there is no claim or showing that the
                                   3   constitutional error of which he complains “has probably resulted in the conviction of one
                                   4   who is actually innocent.” Bousley, 523 U.S. at 623 (citing Murray, 477 U.S. at 496).
                                   5          Respondent’s motion to dismiss petitioner’s claims of ineffective assistance of
                                   6   appellate counsel as procedurally defaulted is GRANTED. These claims are DISMISSED.
                                   7   III.   Denial of Continuance
                                   8          Gebreselassie claims that the trial court unjustly denied a continuance, thereby violating

                                   9   his right to due process. (Pet., Dkt. No. 1 at 84, 94.) He alleges that because of the denial,
                                  10   he did not have time to prepare for trial and was not timely provided with discovery
                                  11   materials. (Id.)
                                  12          The relevant facts are as follows. The first day of trial was supposed to be
Northern District of California
 United States District Court




                                  13   November 29, 2010. (Ans., Dkt. No. 26-24 at 371.) On that day, the trial was continued
                                  14   (to January 3) because co-defendant’s counsel had a conflict. (Id.) At that same hearing,
                                  15   Gebreselassie moved to change counsel. (Id.) When that motion was denied, he asked to
                                  16   represent himself. (Id.) The trial court granted the motion; appointed Stallworth as
                                  17   advisory counsel and directed him to provide petitioner with the cases files; and “fully
                                  18   cautioned” petitioner that the January 3 trial date would not be continued “whether you’re
                                  19   ready to go or not.” (Id. at 371-372.)
                                  20          On December 16, Gebreselassie asked for a three-month continuance so that he
                                  21   could investigate “newly discovered evidence,” that is, the recording of the 911 call from
                                  22   the night Abraham died. (Id. at 372.) Petitioner said that he was still ready to go to trial
                                  23   on January 3 or even “tomorrow.” (Id.) Stallworth said that the defense would be ready
                                  24   by January 3 or 10, 2011. (Id.) The court continued the trial to January 10, but denied the
                                  25   3-month continuance. (Id.) The defense had known of the recording for eight months and
                                  26   would have enough time to review it by January 10. (Id.)
                                  27          On January 3, 2011, Gebreselassie asked for a continuance so that he would have
                                  28   time to study the 911 recording. (Id., Dkt. No. 26-13 at 150.) This request was denied
                                                                                       14
                                   1   because the recording was not new evidence. (Id. at 150-151.) Petitioner said he had not
                                   2   received discovery. (Id. at 156.) Stallworth said he and an investigator were preparing the
                                   3   defense materials for him. The court ordered Stallworth and the investigator to come to
                                   4   court the next day to discuss the matter. (Id. at 167-169.)
                                   5          On January 4, the court ordered Gebreselassie and the investigator to review the
                                   6   1500 pages of materials Stallworth had brought to the hearing to ensure that petitioner had
                                   7   what he needed. The prosecutor stated that she had brought 1500 pages of materials, much
                                   8   of which had been subpoenaed by the defense. (Id., Dkt. No. at 214-215.)
                                   9          On January 5, Gebreselassie asked for a continuance so that he could hire an audio
                                  10   expert to review the 911 tape. He also asked to retain a new attorney. He said nothing
                                  11   about discovery. The trial court denied the motions. (Id. at 240.) Stallworth stated that
                                  12   Gebreselassie had about 1500 pages of materials. He also discussed how he and the
Northern District of California
 United States District Court




                                  13   investigator would get the remainder of the discovery to him. (Id. at 265-266.)
                                  14          On January 6, Gebreselassie asked for a continuance to get another attorney. The
                                  15   court said that would be allowed if prior counsel, public defenders Lew and Plumhoff,
                                  16   were willing and were ready. (Id. at 292.)
                                  17          Trial began in January 2011. The defense started presenting its case three months
                                  18   later, in April.
                                  19          Gebreselassie alleges that on the first day of trial he was still without thousands of
                                  20   pages of discovery, as well as audio tapes, and some CDs of crime scene photographs.
                                  21   (Pet., Dkt. No. 1 at 84-85.) He admits that a prior attorney (public defender Marvin Lew)
                                  22   had provided him with some 1200 pages of materials and seven tapes. (Id.)
                                  23          The continuance claim was denied on appeal. Gebreselassie had had adequate time
                                  24   to prepare a defense. (Ans., Dkt. No. 26-24 at 372-73.) The case had been pending for
                                  25   four years, during which he “actively participated in preparation for his defense”; he failed
                                  26   to show he could not complete his review of the tape within the time frame; he and
                                  27   Stallworth had assured the court the defense would be ready by January 10; and his
                                  28   “tortuous history of changing representation” indicated he was using his self-representation
                                                                                     15
                                   1   rights as a way of delaying trial. (Id.)
                                   2          To establish a constitutional violation based on the denial of a continuance motion,
                                   3   a petitioner must show that the trial court abused its discretion, which will be found if,
                                   4   after carefully evaluating all relevant factors, the denial was arbitrary or unreasonable. See
                                   5   Armant v. Marquez, 772 F.2d 552, 556 (9th Cir. 1985). The relevant factors are:
                                   6   (i) whether the continuance would have inconvenienced witnesses, the court, counsel, or
                                   7   the parties; (ii) whether other continuances had been granted; (iii) whether legitimate
                                   8   reasons existed for the delay; (iv) whether the delay was the defendant’s fault; and
                                   9   (v) whether the denial prejudiced the defendant. See United States v. Mejia, 69 F.3d 309,
                                  10   314 (9th Cir. 1995). The ultimate test remains whether the trial court abused its discretion
                                  11   through an “unreasoning and arbitrary insistence upon expeditiousness in the face of a
                                  12   justifiable request for delay.” Houston v. Schomig, 533 F.3d 1076, 1079 (9th Cir. 2008)
Northern District of California
 United States District Court




                                  13   (quoting Morris v. Slappy, 461 U.S. 1, 11-12 (1983)) (internal quotation marks omitted).
                                  14          Habeas relief is not warranted here. First, Gebreselassie’s claims are conclusory.
                                  15   He does not state what materials would have made a difference at trial. Such conclusory
                                  16   allegations fail to “state facts that point to a real possibility of constitutional error.” Felix,
                                  17   545 U.S. at 655. Furthermore, he had until April to review the materials and prepare a
                                  18   defense. He makes no specific, supported allegation that the failure to have the materials
                                  19   at an earlier time prevented him from challenging the prosecution’s case-in-chief.
                                  20          Second, the state court’s denial of the claim was reasonable. During the four years
                                  21   trial had been pending, Gebreselassie had been an active participant in his defense and his
                                  22   continued changing of counsel supported an inference that he was engaging in dilatory
                                  23   tactics. This last point is important. Gebreselassie had had attorneys willing and able to
                                  24   represent him, persons familiar with the case, and who were prepared to mount a defense.
                                  25   His insistence on dispensing with professional representation, not the court’s denial of his
                                  26   continuances, caused problems.
                                  27          Third, he has made no showing of prejudice. He admitted that he went to the
                                  28   Mehari house armed with a loaded gun; harbored deep hatred toward them; and fired his
                                                                                       16
                                   1   gun at the family members. Also, his self-defense allegation was thoroughly undermined
                                   2   at trial.
                                   3            It is not clear why the 911 tape was of value to his defense. It appears
                                   4   Gebreselassie believed the tape somehow showed that Winta murdered Abraham. Even if
                                   5   the tape was such evidence, how would it support his defense to Winta’s killing? If
                                   6   anything, it would support the prosecution’s theory that Gebreselassie shot for revenge,
                                   7   rather than in self-defense.
                                   8            The state appellate court’s rejection of the continuance claim was reasonable and
                                   9   therefore is entitled to AEDPA deference. The claim is DENIED.
                                  10   IV.      Prosecutorial Misconduct
                                  11            Gebreselassie alleges that the prosecutor engaged in misconduct by presenting false
                                  12   evidence. This claim was raised only on collateral review.
Northern District of California
 United States District Court




                                  13            Angesom Mehari testified that on the night Abraham died, he was at a hip hop club
                                  14   close to an immigration office on California Street in San Francisco. He claims Beal, a
                                  15   police investigator, testified falsely at the direction of the prosecutor in order to support
                                  16   Angesom’s alibi. (Pet., Dkt. No. 1 at 89-90.)
                                  17            Failure to set forth a factual basis for a claim that a prosecutor knowingly presented
                                  18   false evidence dooms such a claim. Morales v. Woodford, 388 F3d 1159, 1179 (9th Cir.
                                  19   2004).
                                  20            This claim is meritless. First, Gebreselassie has not shown any factual basis that the
                                  21   prosecutor knowingly presented false evidence. Second, how Beal’s testimony harmed his
                                  22   defense is unclear. Whether Angesom was at a night club or elsewhere on the night
                                  23   Abraham died is immaterial. What is material is whether Gebreselassie was prejudiced.
                                  24   As there was strong evidence of guilt, the answer is no.
                                  25            Under an independent review of the record, the Court concludes that the state
                                  26   court’s rejection of this claim was not objectively unreasonable. Under de novo review,
                                  27   the claim fails. The claim is DENIED.
                                  28
                                                                                      17
                                   1   V.     Counsel of Choice
                                   2          Gebreselassie claims that the trial court violated his Sixth Amendment right to counsel

                                   3   of choice when it denied his request to appoint Lefcourt as counsel. (Pet., Dkt. No. 1 at
                                   4   92.) The trial court likely did so because petitioner changed (or tried to change) counsel so
                                   5   frequently, as the following facts demonstrate.
                                   6          Gebreselassie was first represented by public defenders Ray Plumhoff and Marvin
                                   7   Lew. In August 2008, he unsuccessfully moved to change counsel. In September 2008,
                                   8   William Dubois, a private attorney, became counsel. In August 2009, Gebreselassie wrote
                                   9   a letter to the court in which he complained about the allegedly poor quality of Dubois’s
                                  10   representation. Later that month, Dubois asked to be relieved as counsel, citing a
                                  11   breakdown of the attorney-client relationship. The court granted the motion and re-
                                  12   appointed Lew as counsel, over Gebreselassie’s objections. Lew was relieved in October
Northern District of California
 United States District Court




                                  13   when petitioner retained William Cole as counsel. Cole’s representation “was also short-
                                  14   lived.” In December, Cole was relieved and the public defender was reappointed. (Ans.,
                                  15   Dkt. No. 26-24 at 364-365.)
                                  16          In May 2010, Gebreselassie again moved to change counsel, citing his belief that
                                  17   the public defenders were agents of the prosecutor. The motion was denied. (Id. at 365.)
                                  18          In June, counsel declared a doubt as to petitioner’s competency. “He has been
                                  19   unable to prepare to testify because of his preoccupation with matters which we believe are
                                  20   properly characterized as paranoid delusions.” The court suspended proceedings so that
                                  21   petitioner could be psychologically evaluated. (Id. at 365-366.)
                                  22          In July, the court relieved the public defenders and reappointed Dubois, with the
                                  23   understanding that he “had other commitments” and would need backup counsel. On
                                  24   August 4, petitioner stated that he would have Lefcourt, a private attorney, represent him.
                                  25   The court denied the motion to change counsel because it had heard that Lefcourt had not
                                  26   wanted to take the case, a fact Lefcourt confirmed a few days later. On August 18, Dubois
                                  27   declined the appointment. Gebreselassie’s family then attempted to retain Lefcourt, who
                                  28   stated he would take the case only if he could obtain funds from the county. The court was
                                                                                      18
                                   1   wary of appointing Lefcourt, who had made five special appearances but had not made a
                                   2   general one — he had “sort of been hovering on this case.” (Id. at 366-368.)
                                   3          The court then appointed Darryl Stallworth as counsel with the understanding that
                                   4   Lefcourt would step in if he could obtain county funding. In September, Gebreselassie
                                   5   tried to have Lefcourt appointed, but the court declined. (Id. at 368-369.) Stallworth
                                   6   remained as counsel. This is the denial of counsel petitioner bases his claim on.
                                   7          This claim was rejected on appeal:
                                   8
                                              The court’s decision here to disallow a further change of counsel was a valid
                                   9          exercise of its discretion. The history described above shows the court
                                              carefully balanced [Gebreselassie’s] request to bring Mr. Lefcourt in against
                                  10          his extensive history of dissatisfaction with, and termination of, a series of
                                  11          qualified attorneys; the resulting delays and disruption to the judicial process;
                                              and the prejudice to Tewodros [who had sought to sever his trial from
                                  12          petitioner’s], the prosecution, and witnesses that would have resulted from
Northern District of California




                                              allowing yet another substitution.          Its ruling did not impinge on
 United States District Court




                                  13
                                              [Gebreselassie’s] constitutional rights to counsel of his choice.
                                  14

                                  15   (Id. at 370.)

                                  16          The Sixth Amendment right to counsel includes a qualified right of the criminal

                                  17   defendant to have the counsel of his choice if he can pay for it and counsel is willing to

                                  18   serve. See Wheat v. United States, 486 U.S. 153, 159, 164 (1988). “While the right to

                                  19   select and be represented by one’s preferred attorney is comprehended by the Sixth

                                  20   Amendment, the essential aim of the Amendment is to guarantee an effective advocate for

                                  21   each criminal defendant rather than to ensure that a defendant will inexorably be

                                  22   represented by the lawyer whom he prefers.” Id. The right is qualified in that it “may be

                                  23   overcome by . . . ‘a showing of a serious potential for conflict,’” or that the proposed

                                  24   choice will interfere with the integrity of the proceeding. United States v. Stites, 56 F.3d

                                  25   1020, 1024, 1026 (9th Cir. 1995) (quoting Wheat, 486 U.S. at 164).

                                  26          Habeas relief is not warranted here. The undisputed record of Gebreselassie’s

                                  27   frequent attempts to change counsel, and the trial court’s patience in hearing his many

                                  28   complaints and motions, shows that the state appellate court’s ruling was reasonable.
                                                                                      19
                                   1   Gebreselassie changed counsel roughly five times. His last attempt was to retain Lefcourt,
                                   2   an attorney who had repeatedly waffled about whether he could represent him. All this
                                   3   would indicate to a reasonable court that Gebreselassie was attempting to delay
                                   4   proceedings, rather than to ensure that he was fairly represented.
                                   5          The counsel he had, Stallworth, was familiar with the case and diligent in his
                                   6   representation. According to the trial court, Stallworth
                                   7
                                              more than adequately represented [Gebreselassie]. He was professional and
                                   8          ethical in spite of [Gebreselassie’s] outrageous behavior and conduct. He
                                              possessed superior knowledge of the laws and procedures and evidence in
                                   9          this case. In fact, he asked many questions written out by [Gebreselassie]
                                  10          that were clearly not his own questions but from [Gebreselassie]. His overall
                                              representation of [Gebreselassie] was professional, ethical and beyond
                                  11          reproach.
                                  12   (Ans., Dkt. No. 26-18 at 689.) On such a record, there is no doubt that “the essential aim
Northern District of California
 United States District Court




                                  13   of the Amendment” to guarantee an “effective advocate” for Gebreselassie was attained.
                                  14   There was no constitutional violation. The state appellate court’s rejection of this claim
                                  15   was therefore reasonable and is entitled to AEDPA deference. This claim is DENIED.
                                  16   VI.    Termination of Self-Representation
                                  17          Gebreselassie claims the trial court violated his right to self-representation. (Pet.,
                                  18   Dkt. No. 1. at 96.) The fault for this lies with petitioner, not the trial judge. Gebreselassie
                                  19   repeatedly engaged in objectionable and disruptive behavior before and during trial. The
                                  20   state appellate court summarized that behavior:
                                  21
                                              [Gebreselassie] was cautioned when he was granted pro per status that he
                                  22          would have to act appropriately during trial or the court could terminate his
                                              right to self-representation. ‘You also understand, the other part that
                                  23          concerns me a little bit that you, again, tend to get a little verbose and a little
                                  24          worked up when you get agitated. And when you’re before the trial judge
                                              and he decides that you stepped over the line, he can terminate your pro per
                                  25          privileges right in the middle of trial and assign you a lawyer, and that very
                                              seldom looks good to the jury. They’re going to go, wow, all of a sudden
                                  26
                                              this guy’s messed this up so bad and now he’s got a lawyer. That generally
                                  27          works to the detriment of the case.’ [Gebreselassie] acknowledged that he
                                              understood.
                                  28
                                                                                      20
                                       During jury selection, with the jurors outside the courtroom, [Gebreselassie]
                                   1
                                       engaged in a prolonged and heated diatribe accusing the Meharis of
                                   2   murdering his brother and the prosecutor, the trial court and District Attorney
                                       Nancy O’Malley of being prejudiced against him. The outburst resulted in
                                   3   his removal, yelling and screaming, from the courtroom.                   When
                                   4   [Gebreselassie] was brought back the next day, the court warned him he
                                       would be removed again if there were further outbursts.
                                   5
                                       Angesom Mehari was the state’s first important witness. During cross-
                                   6
                                       examination, [Gebreselassie], acting as his own counsel, accused him, rather
                                   7   dramatically, of murdering Abraham: ‘The question is you were there
                                       participating in Abraham’s murder!!! You were there at Abraham’s house
                                   8   killing my brother!!! Tell the truth!!!’ The court warned him ‘I don’t want
                                   9   another outburst like that. If you do that again, you know what the
                                       consequences [are].’
                                  10
                                       Things deteriorated the next day. When the court instructed [Gebreselassie]
                                  11
                                       to move to another line of questioning, [Gebreselassie] exclaimed, ‘I have
                                  12   never seen this kind of justice.’ The trial court admonished him to keep quiet,
Northern District of California




                                       but he continued: ‘I’m not going to keep quiet. That’s my life. That’s my
 United States District Court




                                  13   life. The jurors has [sic] the right to know everything. You’re arguing
                                  14   justice. You’re prejudiced. That’s my life. I have a right to defend the way
                                       I want to defend. The jury knows that he’s prejudiced.’ The court excused
                                  15   the jurors and admonished [Gebreselassie]. ‘I’ve warned you before. You
                                       continue not to follow my instructions. You’re disrespecting the Court.
                                  16   You’re disrupting the trial. So until you can do that and keep your words to
                                  17   yourself, you are out of here. So he’s out of here.’ Before [Gebreselassie]
                                       could be removed, he responded: ‘It doesn’t matter. You are trying to give
                                  18   my case to my adversary [sic] counsel. No problem. You’re a prejudiced
                                  19
                                       person. We all know that. You are acting like a DA.’

                                  20   Later that day [Gebreselassie]’s advisory counsel sought clarification about
                                       his role in light of [Gebreselassie]’s absence from the courtroom. The court
                                  21   explained it had not yet decided whether to revoke [Gebreselassie]’s pro per
                                  22   status and intended to review the case law. The next day, [Gebreselassie]
                                       accused the court of disliking and disrespecting him, offending his family,
                                  23   and trying to revoke his pro per status ‘from the beginning.’ The court
                                       terminated his self-representation. It explained: ‘There’s certainly a
                                  24
                                       component of emotional instability, and that’s been demonstrated with his
                                  25   outbursts. [¶] Now, it’s not sufficient for a 1368; however, I do think there
                                       are some components there . . . [¶] . . . Number one is the nature of the
                                  26   misconduct as stated — or as on the record. The Court had ordered him to
                                  27   move on. This was yesterday, to another subject matter. He refused,
                                       continued not to follow the Court’s rules, regulations . . . [¶] And then as the
                                  28   jurors were walking out, filing out, made several comments to the Court. For
                                                                              21
                                              example, ‘You’re prejudiced. You’re a prejudicial person. We all know that.
                                   1
                                              You’re acting like a DA.’ [¶] . . . It was also the outburst during the jury
                                   2          selection process which evidence[d] some emotional instability. On cross-
                                              examination of the first three witnesses, the Court has continuously and
                                   3          constantly ordered him to ask questions and not make self-serving gratuitous
                                   4          statements. [¶] And in terms of the impact of the misconduct on the trial
                                              proceedings, not only is it delaying the trial, but I am afraid that it has an
                                   5          effect on the jury and how the jury views him versus the evidence presented.
                                              [¶] I think it clearly subverts the Court’s integrity of the trial and severely
                                   6
                                              compromises the Court’s ability to conduct a fair trial . . . [T]he impact on
                                   7          the trial is to the extent that the codefendant [has] filed a motion to sever.
                                              And in the preliminary reading it looks like it was preliminarily focused on
                                   8          the outbursts during jury selection and then what happened yesterday.’
                                   9
                                              The court also noted its futile admonitions to follow court rules and
                                  10          procedures throughout the trial, [Gebreselassie]’s apparent attempt to
                                              intimidate Angesom during cross-examination, and the lack of suitable
                                  11
                                              alternative sanctions. It then terminated [Gebreselassie]’s pro per status and
                                  12          appointed his advisory counsel to represent him for the remainder of the trial.
Northern District of California
 United States District Court




                                  13   (Ans., Dkt. No. 26-24 at 373-375.)

                                  14          Gebreselassie’s claim was rejected on appeal. “The court properly exercised its

                                  15   discretion here. [Gebreselassie] was argumentative, insulting and disrespectful to the

                                  16   court, and either unable or unwilling to control his outbursts and abide by courtroom rules

                                  17   and protocol despite multiple warnings that failure to do so would result in the termination

                                  18   of his right to represent himself.” (Id. at 376.)

                                  19          A criminal defendant has a Sixth Amendment right to self-representation. Faretta

                                  20   v. California, 422 U.S. 806, 832 (1975). This right is not absolute, however. “[A] trial

                                  21   judge may terminate self-representation by a defendant who deliberately engages in

                                  22   serious and obstructionist misconduct.” Id. at 834 n.46 (citation omitted). “The right of

                                  23   self-representation is not a license to abuse the dignity of the courtroom.” Id.

                                  24          Gebreselassie’s disruptive behavior gave the trial court reasonable cause to revoke

                                  25   his Faretta status. A review of the transcript reflects a pattern by him to engage in serious

                                  26   and obstructionist misconduct: heated rants that resulted in his removal from the

                                  27   courtroom; insults directed at the judge and counsel; inappropriate questioning of

                                  28   witnesses; refusal to abide by the court’s instructions and follow court protocol, etc. The
                                                                                      22
                                   1   state court’s decision was reasonable and is therefore entitled to AEDPA deference.
                                   2   Accordingly, this claim is DENIED.
                                   3   VII.   Admission of Winta’s Diary Entries
                                   4          Gebreselassie claims the trial court violated his right to due process by admitting
                                   5   diary entries from Winta’s laptop. (Pet., Dkt. No. 1 at 98.) He contends they were
                                   6   inadmissible hearsay. I discussed the facts underlying this claim above, including the state
                                   7   appellate court’s approval of the admission of the entries.
                                   8          As determined above, the diary entries were properly admitted. Furthermore,
                                   9   Gebreselassie fails to show prejudice. The entries memorialized Winta’s grief and love for
                                  10   Abraham and her distress over the Gebreselassie family’s suspicions. They did not
                                  11   inculpate petitioner nor have any perceptible effect on his defense.
                                  12          The state court’s decision was reasonable and is therefore entitled to AEDPA
Northern District of California
 United States District Court




                                  13   deference. Accordingly, this claim is DENIED.
                                  14   VIII. Exclusion of Homosexuality Evidence
                                  15          Gebreselassie claims the trial court wrongly excluded evidence that Winta’s
                                  16   brothers, twins Merhawi and Angesom, were homosexual. (Pet., Dkt. No. 1 at 99.) He
                                  17   believed that the Meharis killed Abraham in part because he knew of and was going to
                                  18   publicly expose the brothers’ homosexuality, a sexual orientation disapproved of by the
                                  19   family’s church and by Ethiopian society. (Ans., Dkt. No. 26-24 at 380-382.)
                                  20          Gebreselassie wanted to question the brothers about their sexuality and “alleged
                                  21   involvement with gay chat lines or web sites.” (Id. at 380.) The trial court said it might
                                  22   allow such evidence to be admitted, but only after Gebreselassie testified to his beliefs
                                  23   about the brothers. (Id. at 381.) On cross-examination, he questioned the brothers about
                                  24   their sexual orientation. (Id.) When he later questioned Merhawi on direct examination
                                  25   about his homosexuality, the court sustained objections to such questions. (Id.)
                                  26          Gebreselassie’s claim was rejected on appeal:
                                  27
                                              [Gebreselassie’s] central complaint seems to be that, while the jury heard a
                                  28          good deal about homosexuality, his defense was crippled because he was not
                                                                                    23
                                              permitted to question the Mehari twins about or offer other evidence to prove
                                   1
                                              “the fact of” their homosexuality. Nonsense. As chronicled above,
                                   2          [Gebreselassie] was permitted to introduce more than ample evidence
                                              supporting his defense theory that the Meharis tried to kill him because he
                                   3          threatened to go public with his accusations about Angesom and Merhawi.
                                   4          While the court limited his ability to introduce evidence of their actual sexual
                                              orientation or activities, its rulings were well within its broad discretion to
                                   5          exclude evidence on the grounds that its probative value was substantially
                                              outweighed by the risk of undue delay, prejudice or confusion.
                                   6

                                   7   (Id. at 383.)
                                   8          Habeas relief is not warranted here. The state appellate court reasonably
                                   9   determined that the trial court’s decision made little difference because Gebreselassie had
                                  10   been allowed to present sufficient evidence of the twins’ homosexuality. How any
                                  11   additional evidence would have strengthened his defense or how the exclusion acted to his
                                  12   detriment is unclear. The state court’s rejection of this claim was reasonable and is entitled
Northern District of California
 United States District Court




                                  13   to AEDPA deference. This claim is DENIED.
                                  14   IX.    Admission of Child Custody Evidence
                                  15          Winta’s brother, Yehferom, testified at trial that he had been awarded custody of
                                  16   her son, Isaac, and that the Gebreselassies had been denied visitation rights. Gebreselassie
                                  17   claims the admission of such evidence violated his constitutional rights. (Pet., Dkt. No. 1
                                  18   at 102.)
                                  19          The state appellate court rejected this claim because the evidence was innocuous
                                  20   and related to collateral matters. The Court agrees. Furthermore, Gebreselassie has failed
                                  21   to show prejudice. The state court’s rejection of this claim was reasonable and is entitled
                                  22   to AEDPA deference. This claim is DENIED.
                                  23   X.     Prosecutor’s Comment
                                  24          There was an allegation that Merhawi Mehari told Asmeret Gebreselassie,
                                  25   petitioner’s sister, in front of other witnesses, that he would kill her and drink her blood.
                                  26   Merhawi denied this when asked by Tewodros’s counsel on cross-examination. In closing
                                  27   argument, the prosecutor mentioned that no witnesses testified in support of the allegation.
                                  28
                                                                                      24
                                   1   Gebreselassie claims the prosecutor’s statement constituted misconduct. (Pet., Dkt. No. 1
                                   2   at 103.)
                                   3          The state appellate court concluded that the comment was a permissible comment
                                   4   on the state of the evidence and related to a tangential event. (Ans., Dkt. No. 26-24 at
                                   5   387.) The Court agrees. In no plausible way can the prosecutor’s comment be thought to
                                   6   have deprived Gebreselassie of a constitutionally fair trial. Furthermore, he has failed to
                                   7   show prejudice. The state court’s rejection of this claim was reasonable and is entitled to
                                   8   AEDPA deference. This claim is DENIED.
                                   9   XI.    Morris’s Testimony
                                  10          Sergeant Morris testified that he did not believe Tewodros’s version of events.
                                  11   Gebreselassie claims that such testimony was prejudicial to him. (Pet., Dkt. No. 1 at 108.)
                                  12   Habeas relief is not warranted here because Gebreselassie has not shown prejudice. His
Northern District of California
 United States District Court




                                  13   own testimony was highly inculpatory and easily outweighs any adverse effect Morris’s
                                  14   testimony had. This claim is DENIED.
                                  15   XII.   Cumulative Error
                                  16          Gebreselassie claims that the cumulative effect of the errors at trial violated his
                                  17   right to due process. (Pet., Dkt. No. 1 at 109.)
                                  18          In some cases, although no single trial error is sufficiently prejudicial to warrant
                                  19   reversal, the cumulative effect of several errors may still prejudice a defendant so much
                                  20   that his conviction must be overturned. See Alcala v. Woodford, 334 F.3d 862, 893–95
                                  21   (9th Cir. 2003). Where there is no single constitutional error existing, nothing can
                                  22   accumulate to the level of a constitutional violation. See Mancuso v. Olivarez, 292 F.3d
                                  23   939, 957 (9th Cir. 2002).
                                  24          Habeas relief is not warranted here. Gebreselassie has not shown that there were
                                  25   any constitutional errors. Therefore there can be no cumulation of errors that deprived him
                                  26   of a fair trial. This claim is DENIED.
                                  27                                         CONCLUSION
                                  28          Gebreselassie’s ineffective assistance of counsel claims are DISMISSED as
                                                                                     25
                                   1   procedurally defaulted. His remaining claims are denied for want of merit.
                                   2          The state court’s adjudication of Gebreselassie’s claims did not result in decisions
                                   3   that were contrary to, or involved an unreasonable application of, clearly established
                                   4   federal law. Further, the state court’s findings did not result in decisions that were based
                                   5   on an unreasonable determination of the facts in light of the evidence presented in the state
                                   6   court proceeding.
                                   7          A certificate of appealability will not issue. Reasonable jurists would not “find the
                                   8   district court’s assessment of the constitutional claims debatable or wrong.” Slack v.
                                   9   McDaniel, 529 U.S. 473, 484 (2000). Gebreselassie may seek a certificate of appealability
                                  10   from the Ninth Circuit.
                                  11          The Clerk shall enter judgment in favor of respondent and close the file.
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 9, 2018
                                                                                          _________________________
                                  14
                                                                                          WILLIAM H. ORRICK
                                  15                                                      United States District Judge

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                     26
